Exhibit 10.1

Lockheed Martin Corporation

6801 Rockledge Drive Bethesda, MD 20817

Telephone 301-897-6208    Facsimile 301-897-6758

E-mail: john.t.lucas@lmco.com

 

LOGO [g482961lockheed_logo.jpg]

John T. Lucas

Senior Vice President, Human Resources

Retirement Transition Agreement

February 7, 2013

Joanne M. Maguire

Lockheed Martin Corporation

Executive Vice President, Space Systems

1111 Lockheed Martin Way

Sunnyvale, California 94089

Dear Ms. Maguire:

This letter agreement (“Agreement”) confirms our discussions concerning your
desire to retire, and the compensation and benefits you will receive in
retirement in recognition of your contributions to the Corporation and your
effective leadership of the Space Systems Company (SSC) Business Area.

1. Change in Position; Retirement. Effective April 1, 2013, you will step down
voluntarily as Executive Vice President, SSC, but will remain an elected
Executive Vice President of the Corporation reporting to Marillyn Hewson, Chief
Executive Officer and President. As an elected officer and Executive Vice
President, you will continue to be entitled to all the benefits of an Executive
Vice President, subject to the terms of this Agreement. During the period from
April 1, 2013 to April 30, 2013 you will assist in the orderly transition of
your responsibilities and knowledge to your successor as Executive Vice
President, SSC and will perform such other duties as may be assigned to you by
the Chief Executive Officer and President or the Senior Vice President, Human
Resources. Your employment will terminate effective at the close of business on
April 30, 2013 and your retirement will be effective as of May 1, 2013, provided
that you accept the terms of this Agreement and do not revoke your acceptance.

2. Benefits. In consideration of the Corporation entering into this Agreement
and the benefits provided herein, you will receive the benefits set forth in
this paragraph 2 (collectively, the “Benefits”). Acceptance of the terms of this
Agreement, which incorporates herein by reference the release of claims attached
as Addendum A (the “Second Release”), must occur no later than February 28,
2013, twenty-one (21) days following your receipt of this

 

EXECUTION VERSION



--------------------------------------------------------------------------------

Joanne M. Maguire - Retirement Transition Agreement

February 7, 2013

Page 2 of 9

 

Agreement. Provided that you accept the terms of this Agreement, do not revoke
your acceptance as provided for in Paragraph 12 (c), this Agreement shall be
effective and you will be eligible to receive the Benefits set forth in
Paragraph 2(a), (b), (d), (e) and (f). Upon your execution, return and
non-revocation of the Second Release no earlier than April 30, 2013, you will be
eligible to receive the Benefits set forth in Paragraph 2(c).

(a) Compensation. You will remain on the Corporation’s payroll through April 30,
2013. During this period, you will continue to receive base pay at your current
rate of $701,400 annually, with payments to be made on the Corporation’s regular
pay days, less appropriate deductions for federal and state withholdings, other
applicable taxes, and any lawfully authorized or required payroll deductions. On
or around April 30, 2013, you will be issued a final paycheck that will include
payment for all accrued but unused vacation as of April 30, 2013.

(b) Employee Benefit Plans. During the period set forth in paragraph 2(a), you
may continue to participate in those employee benefit plans of the Corporation
in which you currently participate, except that you will not be eligible for
additional equity incentive grants or long term incentive performance awards
under the Corporation’s long term incentive plans. Previous awards of equity
grants and long term incentive payments will vest in accordance with the
retirement provisions of the applicable plan. Except as provided for in
paragraph 2(c), your active employee benefits will cease on April 30, 2013.

(c) Payment. Provided that you have signed the Second Release, no later than
June 1, 2013 you will receive a payment of $1,200,000, less appropriate
deductions for federal and state withholding, and other applicable taxes.

(d) Retirement and Post Employment Benefits. Following your retirement, subject
to the terms and conditions of the applicable benefit plans and arrangements
with the Corporation, you will be entitled to participate in those
post-employment health benefits that you are eligible to receive as of the date
of your retirement and will be entitled to any vested benefits you are entitled
to receive under the Corporation’s retirement plans or programs in which you
participate as of the date of your retirement.

(e) Early Distribution Correction. The Corporation will reimburse you for costs
you incur including accounting fees, fines or penalties required by the IRS due
to the selection of your 2010 tax return for audit as a result of the early
distribution of a portion of your 2005-2007 Long-Term Incentive Performance
Award.

(f) Nonqualified Deferred Compensation Payments. You will receive a pay-out of
your nonqualified deferred compensation in accordance with your elections and
the terms of the applicable documents. Any amounts due in 2013 related to your
separation from service with the Corporation will be subject to a six-month
delay until approximately November 1, 2013.

3. Other Compensation and Benefits. Except for the payment specified in
paragraph 2(c), you agree that you will not be entitled to and will not receive
any severance or termination benefits in connection with your termination of
employment with the Corporation, including but not limited to severance or
termination benefits under the Corporation’s existing or any future severance
pay policies or plans.

 

EXECUTION VERSION



--------------------------------------------------------------------------------

Joanne M. Maguire - Retirement Transition Agreement

February 7, 2013

Page 3 of 9

 

4. Employee’s Acknowledgment. You hereby affirm that you understand and
acknowledge that a portion of the Benefits being provided to you by the
Corporation under this Agreement are beyond any that otherwise are or would be
owed to you by the Corporation, and that the Benefits are being provided to you
in consideration for your entering into this Agreement, including but not
limited to the Releases of Claims set forth in paragraph 9.

5. Nondisclosure. You acknowledge that during the course of your employment with
the Corporation you have acquired, and may have generated, a substantial amount
of information that the Corporation deems confidential and/or proprietary to the
Corporation and/or subject to attorney client privilege. In addition, you have
had access to certain third-party information that has been provided to the
Corporation on a confidential basis. You agree that you may not use or disclose
or allow the use or disclosure by others of any Corporation confidential,
proprietary or attorney client privileged information, or any information of
others provided to the Corporation on a confidential basis, without the prior
express written consent of the Corporation.

6. Disclosure of this Agreement. You understand and agree that the Corporation
is required to disclose the existence and terms of this Agreement, and to file a
copy of this Agreement with the Securities and Exchange Commission as an exhibit
to its periodic reports under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). You consent to any such disclosure and filings deemed
necessary or appropriate and made by the Corporation under the Exchange Act and
pursuant to any other laws or regulations.

7. Non-Disparagement. You agree that you will not make any statements, whether
verbal or written, that disparage or may reasonably be interpreted to disparage
the Corporation or its stockholders, directors, officers, employees, agents,
attorneys, representatives, technology or products with respect to any matter
whatsoever. The Corporation agrees not to make any statements, whether verbal or
written, that disparages or may reasonably be interpreted to disparage you or
your performance as an officer and employee of the Corporation. You and the
Corporation acknowledge and agree that neither this provision nor any other
provision of this Agreement affects your obligations or the Corporation’s
obligations to cooperate with any government investigation or to respond
truthfully to any lawful governmental inquiry or to give truthful testimony in
court.

8. Cooperation in Litigation and Investigations. You agree and covenant that you
will, to the extent reasonably requested by the Corporation, cooperate with the
Corporation in any pending or future litigation or investigations in which the
Corporation or any of its subsidiaries or affiliates is a party and regarding
which you, by virtue of your employment with the Corporation or any of its
subsidiaries or affiliates, have knowledge or information relevant to the
litigation or investigation. You further agree and covenant that, in any such
litigation or investigation, you will, without the necessity of a subpoena,
provide truthful testimony relevant to the litigation or investigation in any
jurisdiction in which the Corporation requests. The Corporation will reimburse
you for reasonable expenses incurred by you in complying with this paragraph 8
to the extent such expenses are incurred on or after April 30, 2013 provided
that the Corporation has authorized the incurrence of such expenses in advance.

9. Release. In consideration of the Benefits being provided to you under this
Agreement, which, absent this Agreement, a portion of which you otherwise would
not be entitled to receive, you, on behalf of yourself, your heirs, estate,
executors, administrators, representatives, successors and assigns, and anyone
claiming to be acting on your behalf or in your interest, hereby irrevocably and
unconditionally release, acquit and forever discharge the Corporation, its
affiliates, subsidiaries, benefit plans, related companies, partnerships and
joint

 

EXECUTION VERSION



--------------------------------------------------------------------------------

Joanne M. Maguire - Retirement Transition Agreement

February 7, 2013

Page 4 of 9

 

ventures, and their former, current and future officers, directors,
shareholders, partners, employees, fiduciaries, agents, attorneys, insurers and
representatives, whether acting in their individual or official capacities, and
all persons acting by, through, or in concert with any of them, and all their
predecessors, successors and assigns (all of which are hereinafter collectively
referred to as the “Released Parties”), from any and all claims, demands,
losses, liabilities, and causes of action or similar rights of any type arising
or accruing on or before the date this Agreement is executed (whether known or
unknown), as a result of or because of any act, omission, or failure to act by
the Released Parties, including but not limited to those arising out of or
relating in any way to your employment by, association with, or termination of
employment with the Corporation (hereinafter collectively referred to as
“Claims”). THIS IS A GENERAL RELEASE, subject only to the specific exceptions
set forth in subparagraphs 9(b), (c) and (d).

(a) These claims include, but are not limited to, any claims for monetary
damages or penalties, wages, bonuses, commissions, unused sick pay, severance or
similar benefits, expenses, attorneys’ fees or other indemnities, or other
personal remedies or damages sought in any legal proceeding or charge filed with
any court by you or by a person claiming to act on your behalf or in your
interest under Title VII of the Civil Rights Act of 1964, the Ledbetter Fair Pay
Act, Executive Orders 11246 and 11141, the Civil Rights Act of 1991,
Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act (“ADEA”), including but not limited to the Older Workers Benefit
Protection Act (“OWBPA”), except as it relates to the validity of this release
under the ADEA as amended by the OWBPA, the Americans with Disabilities Act, as
amended, the Rehabilitation Act of 1973, the Equal Pay Act, the Immigration
Reform and Control Act, the Uniformed Services Employment and Reemployment
Rights Act, the Employee Retirement Income Security Act, the Sarbanes-Oxley Act,
the Genetic Information Nondiscrimination Act, the Family and Medical Leave Act,
the California Fair Employment and Housing Act, the California Family Rights
Act, the California Workers’ Adjustment and Retraining Notification Act, the
California Wage Theft Prevention Act, and the California Labor Code. Unless
otherwise prohibited by law, the Claims released include, but are not limited
to, claims arising under any other federal, state, or local laws or causes of
action restricting an employer’s right to terminate employees, or otherwise
regulating employment, including, but not limited to, any federal, state, or
local laws or causes of action enforcing express or implied employment contracts
or covenants; any other federal, state, or local laws or causes of action
providing relief for alleged wage and hour violations; wrongful discharge;
breach of any contract, including any and all tort claims, including but not
limited to, physical or personal injury in any way related to your employment or
termination of employment; emotional distress or stress claims in any way
related to your employment or termination of employment; intentional or
negligent infliction of emotional distress; fraud, intentional or negligent
misrepresentation, defamation, invasion of privacy; violation of public policy
and similar or related claims and any and all claims arising under common
law. The Claims released include claims that in any way are brought by or on
behalf of the government, whether or not the government joins the action such as
the in case of a qui tam, as well as any claims seeking monetary or other
remedies for you, directly or indirectly, that in any way are brought through a
class or representative action.

 

EXECUTION VERSION



--------------------------------------------------------------------------------

Joanne M. Maguire - Retirement Transition Agreement

February 7, 2013

Page 5 of 9

 

WAIVER OF UNKNOWN CLAIMS. I acknowledge that there is a risk that subsequent to
the execution of this Release, I may incur or suffer damage, loss, or injury to
my person or property that is in some way caused by or connected with my
employment, or my separation/termination from employment, but that is unknown or
unanticipated at the time of the execution of this Release. The releases
contained herein shall and do apply to all unknown and unanticipated results or
any and all matters caused by or connected with my employment or termination
therefrom, as well as those currently known or anticipated. Accordingly, I
acknowledge that I have read the provisions of the California Civil Code
Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.

I acknowledge that Section 1542 gives me (the “Creditor” in the capitalized text
quoted above) the right not to release existing claims against the Corporation
(the “Debtor” in the capitalized text quoted above) of which I am not now aware,
unless I voluntarily choose to waive this right. Having read this Section 1542,
I nevertheless hereby voluntarily and knowingly waive the rights described in
Section 1542, and elect to release all claims that now exist in my favor,
whether known or unknown, arising from the subject matter of this Release and my
employment with the Corporation.

(b) Without limiting the generality of the foregoing, you agree not to file any
lawsuit seeking monetary damages for yourself and asserting any claims that are
lawfully released in paragraph 9(a). You further hereby irrevocably and
unconditionally waive any and all rights to recover any relief and damages
concerning the claims that are lawfully released in paragraph 9(a).

(c) Notwithstanding the foregoing, you are not releasing (1) your right to
enforce this Agreement; (2) any rights to benefits you may have under the
Corporation’s retirement plans or programs, or compensation plans to include,
but not limited to, equity grants, LTIP and deferred compensation plans; (3) any
claims arising under any Federal or state securities laws that you may have as a
stockholder of the Corporation; (4) any claims for unemployment compensation;
(5) any claims under applicable workers’ compensation laws; (6) any claims
solely relating to the validity of this Release of Claims under the ADEA, as
amended, (7) any indemnification rights, under the same eligibility rules, as
afforded to all other current or former officers of the Corporation pursuant to
the Corporation’s bylaws and/or applicable state law; (8) your right to file a
charge with the U.S. Equal Employment Opportunity Commission or any similar
state or local government agency; or (9) any other claims that cannot be
lawfully released or waived by an employee (e.g., wage claims if wages have not
been fully paid).

(d) No Federal, state or local government agency is a party to this Agreement,
and none of the provisions of this Agreement restrict or in any way affect a
government agency’s authority to investigate or seek relief in connection with
any of the Claims. However, if a government agency were to pursue any matters
falling within the Claims, which it is free to do, you and the Corporation agree
that, as between you and the Corporation, this Agreement will control as the
exclusive remedy and full settlement of all such Claims by you for money
damages. The Agreement is a binding contract between two private parties—you and
the Corporation. Therefore, the Agreement affects the two parties’ rights only,
with no impact on any government agency.

(e) You hereby represent and warrant that you have not previously filed or
joined in any Claims released herein against any of the Released Parties or
assigned any Claims described in this Release to any third parties. You affirm
that you have been paid and/or have received all compensation, wages, penalties,
and/or benefits to which you are entitled and that no other compensation, wages,
penalties, and/or benefits are due, except as otherwise provided

 

EXECUTION VERSION



--------------------------------------------------------------------------------

Joanne M. Maguire - Retirement Transition Agreement

February 7, 2013

Page 6 of 9

 

in this Release. You affirm furthermore that you have no known injuries arising
out of or in the course of your employment with the Corporation, and you have
been provided and/or have not been denied leave requested under the Family and
Medical Leave Act or any equivalent state statute or local ordinance.

10. Corporation. For the purposes of this Agreement, the term “Corporation” or
“Lockheed Martin” includes the Corporation and its affiliates as well as the
predecessors and successors of the Corporation and their affiliates.

11. Entire Agreement. The understandings set forth in this Agreement represent
the entire agreement between you and the Corporation with respect to the matters
contained herein. Neither you nor the Corporation has relied upon any other
agreements, understandings or representations. This Agreement supersedes any
prior agreements or representations between you and the Corporation as to the
subject matter contained herein. The Agreement may not be altered or modified
except by mutual agreement between you and the Corporation, evidenced in writing
and executed by both you and the Corporation and specifically identified as an
amendment to this Agreement. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Maryland, without giving effect to
the conflict of law provisions thereof.

You represent and acknowledge that, other than as expressly set forth in this
Agreement, in executing this Agreement you are not relying upon any
representation or statement made by any officer, director, employee, agent or
other representative of the Corporation with regard to the subject matter, basis
or effect of this Agreement.

12. Review and Revocation Rights. By signing below, you acknowledge that:

(a) You have been advised by the Corporation to consult with an attorney prior
to executing this Agreement. You have requested and received from the
Corporation any information that you need in order to make a knowing and
voluntary release of all Claims;

(b) You understand that you can take up to 21 days to consider this Release. To
the extent you have signed this Release prior to the expiration of the 21 days,
you hereby waive your right to the balance of such period of consideration and
acknowledge and represent that your waiver of such period is knowing and
voluntary and has not been induced by the Corporation; and

(c) You understand that you have seven days following signing of this Agreement
to revoke it, and that the Agreement will not become effective until the
seven-day revocation period has expired without your revocation of this
Agreement. You further understand and acknowledge that to be effective, any
revocation must be in writing and either personally delivered to the
Corporation, care of John T. Lucas, Senior Vice President, Human Resources or
sent by certified mail, return receipt requested to Mr. John T. Lucas at 6801
Rockledge Drive, Bethesda, Maryland 20817, by 5:00 p.m., Bethesda, Maryland
time, on or before the eighth calendar day after you sign this Agreement.

 

EXECUTION VERSION



--------------------------------------------------------------------------------

Joanne M. Maguire - Retirement Transition Agreement

February 7, 2013

Page 7 of 9

 

By signing below, you acknowledge that you have read the terms of this
Agreement, fully understand the terms and their effect, are voluntarily agreeing
to those terms of your own free will, and intend to be legally bound. Please
return this Agreement to me no later than February 28, 2013.

 

Sincerely, John T. Lucas

THIS AGREEMENT CONTAINS A GENERAL RELEASE OF CLAIMS, PLEASE READ CAREFULLY
BEFORE SIGNING.

 

Agreed to:    

/s/ Joanne M. Maguire

    Name: Joanne M. Maguire     Date: February 8, 2013

ADDENDUM

Second Release of Claims

In consideration of the payment set forth in paragraph 2(c) being provided to
you under the terms of the February 7, 2013 Agreement between Lockheed Martin
Corporation (“Corporation”) and Joanne M. Maguire, concerning the separation of
your employment from the Corporation (the “Agreement”), which, absent the
Agreement, you otherwise would not be entitled to receive, on behalf of your
heirs, estate, executors, administrators, representatives, successors and
assigns, and anyone claiming to be acting on your behalf or in my interest,
hereby irrevocably and unconditionally release, acquit and forever discharge the
Corporation, its affiliates, subsidiaries, benefit plans, related companies,
partnerships and joint ventures, and their former, current and future officers,
directors, shareholders, partners, employees, fiduciaries, agents, attorneys,
insurers and representatives, whether acting in their individual or official
capacities, and all persons acting by, through, or in concert with any of them,
and all their predecessors, successors and assigns (all of which are hereinafter
collectively referred to as the “Released Parties”), from any and all claims,
demands, losses, liabilities, and causes of action or similar rights of any type
arising or accruing on or before the date this Second Release of Claims executed
(whether known or unknown), as a result of or because of any act, omission, or
failure to act by the Released Parties, including but not limited to, those
arising out of or relating in any way to your employment by, association with,
or separation of employment from the Corporation (hereinafter collectively
referred to as “Claims”). THIS IS A GENERAL RELEASE, subject only to the
specific exceptions set forth in subparagraphs (b), (c) and (d) below.

(a) These claims include, but are not limited to, any claims for monetary
damages or penalties, wages, bonuses, commissions, unused sick pay, severance or
similar benefits, expenses, attorneys’ fees or other indemnities, or other
personal remedies or damages sought in any legal proceeding or charge filed with
any court by you or by a person claiming to act on your behalf or in your
interest under Title VII of the Civil Rights Act of 1964, the Ledbetter Fair Pay
Act, Executive Orders 11246 and 11141, the Civil Rights Act of 1991,
Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act (“ADEA”), including but

 

EXECUTION VERSION



--------------------------------------------------------------------------------

Joanne M. Maguire - Retirement Transition Agreement

February 7, 2013

Page 8 of 9

 

not limited to the Older Workers Benefit Protection Act (“OWBPA”), except as it
relates to the validity of this release under the ADEA as amended by the OWBPA,
the Americans with Disabilities Act, as amended, the Rehabilitation Act of 1973,
the Equal Pay Act, the Immigration Reform and Control Act, the Uniformed
Services Employment and Reemployment Rights Act, the Employee Retirement Income
Security Act, the Sarbanes-Oxley Act, the Genetic Information Nondiscrimination
Act, the Family and Medical Leave Act, the California Fair Employment and
Housing Act, the California Family Rights Act, the California Workers’
Adjustment and Retraining Notification Act, the California Wage Theft Prevention
Act, and the California Labor Code. Unless otherwise prohibited by law, the
Claims released include, but are not limited to, claims arising under any other
federal, state, or local laws or causes of action restricting an employer’s
right to terminate employees, or otherwise regulating employment, including, but
not limited to, any federal, state, or local laws or causes of action enforcing
express or implied employment contracts or covenants; any other federal, state,
or local laws or causes of action providing relief for alleged wage and hour
violations; wrongful discharge; breach of any contract, including any and all
tort claims, including but not limited to, physical or personal injury in any
way related to your employment or termination of employment; emotional distress
or stress claims in any way related to your employment or termination of
employment; intentional or negligent infliction of emotional distress; fraud,
intentional or negligent misrepresentation, defamation, invasion of privacy;
violation of public policy and similar or related claims and any and all claims
arising under common law. The Claims released include claims that in any way are
brought by or on behalf of the government, whether or not the government joins
the action such as the in case of a qui tam, as well as any claims seeking
monetary or other remedies for you, directly or indirectly, that in any way are
brought through a class or representative action.

WAIVER OF UNKNOWN CLAIMS. I acknowledge that there is a risk that subsequent to
the execution of this Release, I may incur or suffer damage, loss, or injury to
my person or property that is in some way caused by or connected with my
employment, or my separation/termination from employment, but that is unknown or
unanticipated at the time of the execution of this Release. The releases
contained herein shall and do apply to all unknown and unanticipated results or
any and all matters caused by or connected with my employment or termination
therefrom, as well as those currently known or anticipated. Accordingly, I
acknowledge that I have read the provisions of the California Civil Code
Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.

I acknowledge that Section 1542 gives me (the “Creditor” in the capitalized text
quoted above) the right not to release existing claims against the Corporation
(the “Debtor” in the capitalized text quoted above) of which I am not now aware,
unless I voluntarily choose to waive this right. Having read this Section 1542,
I nevertheless hereby voluntarily and knowingly waive the rights described in
Section 1542, and elect to release all claims that now exist in my favor,
whether known or unknown, arising from the subject matter of this Release and my
employment with the Corporation.

(b) Without limiting the generality of the foregoing, you agree not to file any
lawsuit seeking monetary damages for yourself and asserting any claims that are
lawfully released in this Second Release of Claims. You further hereby
irrevocably and unconditionally waive any and all rights to recover any relief
and damages concerning the claims that are lawfully released in this Second
Release of Claims.



--------------------------------------------------------------------------------

Joanne M. Maguire - Retirement Transition Agreement

February 7, 2013

Page 9 of 9

 

(c) Notwithstanding the foregoing, you are not releasing: (1) your right to
enforce this Agreement; (2) any rights to benefits you may have under the
Corporation’s retirement plans or programs, or compensation plans including, but
not limited to, equity grants LTIP and deferred compensation plans; (3) any
claims arising under any Federal or state securities laws that you may have as a
stockholder of the Corporation; (4) any claims for unemployment compensation;
(5) any claims under applicable workers’ compensation laws; (6) any claims
solely relating to the validity of this Release of Claims under the ADEA, as
amended, (7) any indemnification rights, under the same eligibility rules, as
afforded to all other current or former officers of the Corporation pursuant to
the Corporation’s bylaws and/or applicable state law; (8) your right to file a
charge with the U.S. Equal Employment Opportunity Commission or any similar
state or local government agency; (or) any other claims that cannot be lawfully
released or waived by an employee (e.g., wage claims if wages have not been
fully paid).

(d) No Federal, state or local government agency is a party to the Agreement or
this Second Release of Claims, and none of the provisions of the Agreement or
this Second Release of Claims restricts or in any way affects a government
agency’s authority to investigate or seek relief in connection with any of the
Claims. However, if a government agency were to pursue any matters falling
within the Claims, which it is free to do, the Corporation and you agree that,
as between the Corporation and you, the Agreement and this Second Release of
Claims will control as the exclusive remedy and full settlement of all such
Claims by me for money damages. The Agreement and this Second Release of Claims
are binding agreements between two private parties - you and the Corporation.
Therefore, the Agreement and this Second Release of Claims affect the two
parties’ rights only, with no impact on any government agency.

(e) You hereby represent and warrant that you have not previously filed or
joined in any Claims released herein against any of the Released Parties or
assigned any Claims described in this Second Release of Claims to any third
parties. You affirm that you have been paid and/or have received all
compensation, wages, and/or benefits to which you are entitled and that no other
compensation, wages, and/or benefits are due me, except as provided in the
February 7, 2013 agreement. You further affirm that you have no known injuries
arising out of or in the course of my employment with the Corporation, and that
I have been provided and/or have not been denied leave requested under the
Family and Medical Leave Act or any equivalent state statute or local ordinance.

THIS AGREEMENT CONTAINS A GENERAL RELEASE OF CLAIMS, PLEASE READ CAREFULLY
BEFORE SIGNING.

Accepted and agreed to as of this      day of             2013.

 

 

Joanne M. Maguire